United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-51271 ATLAS AMERICA SERIES 25-2004 (B) L.P. (Name of small business issuer in its charter) Delaware 34-1980376 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 25-2004 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA SERIES 25-2004(B) L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 306,200 $ 229,600 Accounts receivable-affiliate 1,095,300 974,500 Short-term hedge receivable due from affiliate — 286,600 Total current assets 1,401,500 1,490,700 Oil and gas properties, net 16,369,800 17,369,000 Long-term hedge receivable due from affiliate — 42,900 $ 17,771,300 $ 18,902,600 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 17,900 $ 23,600 Short-term hedge liability due to affiliate 1,346,300 6,800 Total current liabilities 1,364,200 30,400 Asset retirement obligation 1,518,900 1,474,700 Long-term hedge liability due to affiliate 1,956,500 430,600 Partners’ capital: Managing general partner 4,942,300 5,127,400 Limited partners (1,265.38 units) 11,752,100 12,563,700 Accumulated other comprehensive loss (3,762,700 ) (724,200 ) Total partners' capital 12,931,700 16,966,900 $ 17,771,300 $ 18,902,600 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,161,000 $ 967,900 $ 2,384,200 $ 2,283,100 Total revenues 1,161,000 967,900 2,384,200 2,283,100 COSTS AND EXPENSES Production 362,000 342,100 706,800 694,200 Depletion 504,600 491,100 997,700 1,110,100 Accretion of asset retirement obligation 22,100 22,000 44,200 44,000 General and administrative 53,300 44,200 96,500 87,400 Total expenses 942,000 899,400 1,845,200 1,935,700 Net earnings $ 219,000 $ 68,500 $ 539,000 $ 347,400 Allocation of net earnings (loss): Managing general partner $ 159,300 $ 104,800 $ 352,400 $ 304,900 Limited partners $ 59,700 $ (36,300 ) $ 186,600 $ 42,500 Net earnings (loss) per limited partnership unit $ 47 $ (28 ) $ 147 $ 34 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 5,127,400 $ 12,563,700 $ (724,200 ) $ 16,966,900 Participation in revenues and expenses: Net production revenues 587,100 1,090,300 — 1,677,400 Depletion (185,500 ) (812,200 ) — (997,700 ) Accretion of asset retirement obligation (15,500 ) (28,700 ) — (44,200 ) General and administrative (33,700 ) (62,800 ) — (96,500 ) Net earnings 352,400 186,600 — 539,000 Other comprehensive loss — — (3,038,500 ) (3,038,500 ) Distributions to partners (537,500 ) (998,200 ) — (1,535,700 ) Balance at June 30, 2008 $ 4,942,300 $ 11,752,100 $ (3,762,700 ) $ 12,931,700 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA SERIES 25-2004(B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 539,000 $ 347,400 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 997,700 1,110,100 Non-cash loss on derivative value 156,400 511,100 Accretion of asset retirement obligation 44,200 44,000 (Increase) decrease in accounts receivable – affiliate (120,800 ) 804,000 Decrease in accrued liabilities (5,700 ) (8,700 ) Net cash provided by operating activities 1,610,800 2,807,900 Cash flows from investing activities: Proceeds from sale of tangible equipment 1,500 — Net cash provided by investing activities 1,500 — Cash flows from financing activities: Distributions to partners (1,535,700 ) (2,478,200 ) Net cash used in financing activities (1,535,700 ) (2,478,200 ) Net increase in cash and cash equivalents 76,600 329,700 Cash and cash equivalents at beginning of period 229,600 — Cash and cash equivalents at end of period $ 306,200 $ 329,700 Supplemental Schedule of Non-cash Investing and Financing Activities: Assets contributed by (returned to) managing general partner: Tangible equipment included in oil & gas properties $ — $ 2,900 Leasehold costs included in oil and gas properties — (2,800 ) Intangible drilling costs included in oil & gas properties — 12,500 $ — $ 12,600 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA SERIES 25-2004(B) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Series 25-2004 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 644 subscribers to units as Limited Partners. The Partnership was formed on January 21, 2004 to drill and operate gas wells located primarily in Pennsylvania, West Virginia, and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007.The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information.Credit is extended on an unsecured basis to many of its energy customers. At June 30, 2008 and December 31, 2007, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables at June 30, 2008 of $805,700 and $713,500 at December 31, 2007 which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA SERIES 25-2004(B) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 920,400 $ 920,400 Wells and related equipment 41,188,600 41,190,100 42,109,000 42,110,500 Accumulated depletion (25,739,200 ) (24,741,500 ) $ 16,369,800 $ 17,369,000 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
